DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 05/16/22.

The application has been amended as follows: 

Claim 1. On pg. 1, line 4 of the claim, please remove the words “the following”; On pg. 2, line 6 please change, “or the combination thereof” to “or a combination thereof”, on pg. 2, ln. 7, please change, “wherein the amount of the cationic polymer is from” to “wherein the cationic polymer is present in an amount of from”, on pg. 2, ln. 8, please change, “the amount of the borate buffer is from” to “the borate buffer is present in an amount of from”, on pg. 2, lines 8-9, please change, “the amount of chelating agent is from” to “the chelating agent is present in an amount of from”, and on pg. 2, lines 9-10, please change, “and the total amount of the inorganic salt or the combination thereof is from” to “and the inorganic salt or the combination thereof is present in a total amount of from”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to the claims have overcome the previous grounds of rejection because applicant’s claims are now commensurate in scope with their unexpected results, and as such the previous grounds of rejection under 103 are hereby withdrawn. Specifically, applicants have shown that their claimed combination of the specifically claimed amounts of EDTA chelated sodium in combination with the claimed amounts of the claimed dadmac containing cationic polymers of the claimed molecular weights, with the claimed borate buffer in the specifically claimed amounts and the specific inorganic salt(s) in the claimed amounts are markedly more effective than previous contact lens solutions which contained biguanide antimicrobials at controlling/disinfecting the lenses from acanthamoeba and applicants have demonstrated that the claimed compositions are significantly better than compositions which contained all of the instantly claimed agents in the claimed amounts but lack the claimed cationic polymer having the DADMAC unit of general formula (I) of the claimed molecular weight ranges, and further they have demonstrated that when the claimed agents are in combination in the claimed amounts they achieve better than the expected additive control of acanthamoeba when disinfecting the contact lenses, while the claimed solutions are also safe for use in the eye and are also are good at maintaining/keeping lens shape (See for instance tables 1-2 in the specification and [0055-0064]). Thus, the instant claims are allowable over the prior art Ibaraki which makes no preference for the buffers, and actually exemplifies phosphate buffers, whereas borate buffers are critical to the instant invention as they show improved anti-acanthamoeba effects over phosphate and citrate buffers further applicants have demonstrated that their specifically claimed combinations in the specifically claimed amounts lead to a unexpected increase in activity against acanthamoeba (See for instance data in table 2) that is significantly greater than the expected additive increase. The examiner also notes that the percentages reported as w/v% are not indefinite because w/v% are done as weight of the solute based on 100 mL of solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4 and 8-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616